DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 7, drawn to a method of detecting deaminated sites in substrate DNA.

Group II, claim(s) 4-6, drawn to a method of detecting deaminated sites in substrate DNA. 

Group III, claim(s) 8-10, drawn to a method for detecting and quantifying base editor-induced cytosine to thymine mutation events in living cells. 

3.	The inventions listed as Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group II, drawn to a method of detecting deaminated sites in substrate DNA, were found to be obvious over the prior art, specifically the references of Komor et al. (Nature (2016) Vol. 533, pp. 420-424, plus supplementary pages 1-12, cited on IDS of 06/02/2020) in view of Briggs et al. (Nucleic Acids Research (2009) Vol. 38, No. 6, pp. 1-12, cited on IDS of 06/02/2020).  Komor teaches methods for performing programmable editing of a target base in genomic DNA without double-stranded cleavage using a fusion protein comprising CRISPR/Cas9 and a cytidine deaminase enzyme that retains the ability to be programmed with a guide RNA without inducing double strand breaks, and mediates the direct conversion of cytidine to uracil to yield a T to C substitution (see Abstract, column 2, second full paragraph and Figure 1).  Komor further teaches that the edited dsDNA is prepared for high-throughput sequencing by PCR amplification of the edited DNA using high-throughput sequencing primers, followed by PCR using sequencing adapters, and sequencing of the products on a high-throughput sequencer (supplementary p. 1, column 2, second full paragraph).  However, Komor does not teach steps of contacting the deaminated substrate DNA with uracil DNA glycosylase and endonuclease VIII to induce DSBs, end-repairing and/or A-tailing the ends of the DNA fragments, and ligating adapter oligonucleotides for use in high-throughput sequencing. 
Briggs teaches methods for removal of deaminated cytosines and detection of in vivo methylation in ancient DNA wherein treatment of extracted DNA with uracil-DNA-glycosylase and endonuclease VIII removes uracil residues and repairs resulting abasic sites, leaving undamaged parts of the DNA fragments intact (see Abstract and p. 2, column 1, first paragraph).  Briggs further teaches that treatment with uracil-DNA-glycosylase and endonuclease VIII is followed by treatment with T4 DNA polymerase to repair the fragment ends and generate blunt ends (p. 2, column 1, third paragraph, p. 3, column 2, first paragraphs-Results section and Figure 1), followed by ligation of 454 sequencing adapters (p. 2, column 1, fourth paragraph).  It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to modify the methods of Komor with the methods of Briggs to enrich target DNA containing deaminated sites generated by programmable editing, as taught by Komor, by treatment of the deaminated DNA with uracil-DNA-glycosylase and endonuclease VIII, followed by end-repair, as taught by Briggs, wherein the treated DNA fragments may then be prepared by sequencing by adding sequencing adapters, as taught by both Komor and Briggs.  As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to a method of detecting deaminated sites in substrate DNA in Group II, but that Group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637